OPINION — AG — ** TAXATION — COUNTY — TAX ROLLS ** IF THE SOUTHERLY FOUR MILES OF GRADY COUNTY, BE DETACHED FROM GRADY COUNTY, THE TAXABLE AREA OF SAID COUNTY WOULD NOT BE REDUCED BELOW 500 SQUARE MILES, AND THE TAXABLE WEALTH OF SAID COUNTY WOULD NOT BE REDUCED BELOW $4,000,000.00 AS SHOWN BY THE CURRENT TAX ROLLS. SUCH A SHOWING MAY BE ACCEPTED AS COMPLETING THE REQUIREMENTS OF THE CONSTITUTION AND STATUTES RELATING TO THE CALLING OF ELECTIONS FOR THE PURPOSE OF DETACHING TERRITORY FROM ONE EXISTING COUNTY AND ADDING IT TO ANOTHER COUNTY. (DETACHMENT, COUNTY, ELECTION, SPECIAL ELECTION) CITE: 19 Ohio St. 12 [19-12], 19 Ohio St. 15 [19-15], 19 Ohio St. 17 [19-17] [19-17], 19 Ohio St. 74 [19-74], ARTICLE XVII, SECTION 4, ARTICLE XVII, SECTION 6 (COUNTY SEATS), 19 Ohio St. 11 [19-11] [19-11], 19 Ohio St. 30 [19-30] (JAMES C. HARKIN)